Citation Nr: 1536803	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-42 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for a right elbow disability prior to February 10, 2015 and in excess of 10 percent thereafter.

2.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to April 1996.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

Additionally, the Board notes that although the issue of entitlement to a total rating based on individual unemployability (TDIU) was not included in the issues on appeal as certified by the RO, given the evidence of record and the Veteran's contentions, the Board has included that issue on the cover page of this remand. Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total rating based on individual unemployability is part and parcel of a claim for increased compensation for the underlying service-connected disability). 

The issues of entitlement to increased ratings for a lumbar spine disability and left lower extremity radiculopathy as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right elbow disability has been manifested by pain and tenderness on palpitation; elbow flexion has been to 125 degrees at worst and extension has been to 30 degrees at worst; with no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; limitation of supination has not been to 30 degrees or less; there has been no impairment of pronation, elbow ankylosis, flail joint, joint facture, or impairment of the radius or ulna.


CONCLUSIONS OF LAW

1.  Prior to February 10, 2015, right elbow spur was 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1) , 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5206 (2014).

2.  A rating in excess of 10 percent is not shown for the Veteran's right elbow disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1) , 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5206 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in July 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40 .

The RO has evaluated the Veteran's service-connected right elbow disability under Codes 5207 based on limitation of extension of the forearm.   The DC was then changed to 5206.

Under Code 5206, a 0 percent rating is warranted for flexion of the forearm limited to 110 degrees, a 10 percent rating is warranted for flexion limited to 100 degrees, and a 20 percent rating is warranted for flexion limited to 90 degrees.

Under Code 5207, a 10 percent rating is warranted for limitation of extension of the forearm to 45 degrees or 60 degrees, and a 20 percent rating is warranted for extension limited to 75 degrees. 

Under Code 5208, a 20 percent rating is warranted for flexion of the forearm limited to 100 degrees and extension limited to 45 degrees.

Under Code 5213, a 10 percent rating is warranted for limitation of supination to 30 degrees or less. A 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter of the arc and the hand not approaching full pronation. A 20 percent rating is also warranted for loss of bone fusion with the hand fixed near the middle of the arc or moderate pronation.

Turning to the facts, the Veteran was afforded a VA examination in March 2008.  The Veteran indicated that he had pain and tenderness in his elbow if he bumped it on something; otherwise, it was asymptomatic.  The range of motion of his right elbow was 0 to 140 degrees.  There was no tenderness, redness or inflammatory changes; the examiner indicated that the Veteran's right elbow strain apparently was completely resolved.  The examiner noted the complaint of pain but did not record whether there was pain or no pain.

The Veteran was afforded an additional VA examination in February 2015.  The Veteran indicated that his right elbow only bothered him if he hit it on something or if he flexed it a lot.  However, the Veteran indicated that his could not straighten his right elbow completely due to pain.  The ranges of motion were 30 to 125 degrees of flexion, 125 to 30 degrees of extension, 0 to 50 degrees of forearm supination and 0 to 80 degrees of forearm pronation.  There was pain with range of motion with forearm supination but with no additional limitation of motion.  The Veteran's elbow was tender to palpitation at the olecranon and in fossa.  There was no additional limitation with repetitive ranges of motion and no pain, weakness, fatigability or incoordination which limited functional ability with repeated use.  The Veteran did not have a flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  The examiner indicated that images of the elbow had been performed and there was no degenerative or traumatic arthritis documented.

VA treatment records for the entirety of the relevant period have been associated with the claims file.  There is no indication of specific treatment for the Veteran's right elbow.

Here, we are unconvinced that there has been a change in the disability and a uniform evaluation is warranted.  The more recent evaluation was based upon a 2015 finding of pain.  However, the 2008 examination did not confirm the presence or absence of pain, even though the Veteran complained of pain.  Here, the 2015 examination confirmed the credible evidence in regard to the presence of pain.  Since service connection is granted for a disorder based upon limitation of motion and there is periarticular pathology productive of painful motion, the minimum compensable evaluation for the joint is warranted.  38 C.F.R. § 4.59 (2015).


However, an evaluation in excess of 10 percent is not warranted.  At no time has there been evidence of limitation of flexion of the right forearm to 100 degrees, limitation of extension of the right forearm to 45 degrees, flexion limited to 100 degrees and extension to 45 degrees, limitation of pronation with motion lost beyond the last quarter of the arc and the hand not approaching full pronation, or loss of bone fusion with the hand fixed near the middle of the arc or moderate pronation, to warrant a compensable rating.  

The Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  While pain on motion has been demonstrated with supination, findings do not indicate a disability picture comparable to having supination limited to the degree necessary in order to achieve the next higher evaluation under Diagnostic Code 5213.  The Board observes that the February 2015 VA examiner noted that the Veteran did not have additional loss of motion upon repetitive use or due to pain on motion.  Stated differently, the Veteran's pain does not limit function to beyond the minimum compensable degree.  DeLuca.  Rather, the most probative evidence establishes that despite pain, he has an excellent range of motion and excellent remaining functional use.  To the extent that he reports that he is more disabled that evaluation, the repeated examinations are far more probative and more credible than his lay assertions.

The Board has also considered the application of Diagnostic Codes 5205, 5209, 5210, 5211, and 5212.  However, there is no evidence of ankylosis of the elbow, joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, nonunion of the radius and ulna, impairment of the ulna, or impairment of the radius at any time during the appeal period.  

To the extent that an evaluation in excess of 10 percent is sought, the preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that neither the first nor second Thun element is satisfied here. The Veteran's service-connected right elbow disability is manifested by signs and symptoms such as pain and some tenderness.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. 

The diagnostic codes in the rating schedule corresponding to disabilities of the elbow provide disability ratings on specific abnormalities associated with the Veteran's service connected disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities and psychiatric disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment.  In short, there is nothing exceptional or unusual about the Veteran's right elbow disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115 .

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disability considered herein have caused him to be unemployable or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected right elbow disability do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to a 10 percent evaluation for right elbow spur, prior to February 10, 2015, is granted.

Entitlement to an evaluation in excess of 10 percent for right elbow spur is denied



REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a) (2014). 

In this case, the Veteran is currently in receipt of a 40 percent rating for his back disability, 10 percent for his right elbow disability, and 10 percent for his left lower extremity radiculopathy secondary to his back disability.  Thus, he does not currently meet the specific percentage requirements of 38 C.F.R. § 4.16(a). 

Where the percentage standards are not met, a total disability evaluation based on individual unemployability due to service connected disorders may nevertheless be assigned under 38 C.F.R. § 4.16(b).  This provision states that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  The Board, however, is precluded from assigning an extraschedular evaluation in the first instance. 

The Board notes that the February 2015 VA examination had no results due to the inability of the Veteran to cooperate due to pain and instability.  However, the examiner noted that the Veteran had no ankylosis.  The Veteran should be afforded an additional VA examination with specific consideration of whether the Veteran's loss of function due to pain and instability is comparable to ankylosis of the entire thoracolumbar spine.

Additionally, the VA examiner indicated that the Veteran is unemployable due to his back disability.  It's unclear as to whether this was the examiner's opinion or merely the Veteran's contention.  As such, the Board finds that the case should be referred for extraschedular consideration.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

The Board notes that the Veteran's claims file indicates he has medical treatment at the Tuscaloosa VA Medical Center.  Thus, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Considering the Veteran's claim for a TDIU, the RO should take any development warranted, to include providing the Veteran an application for TDIU as well as any requisite notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an application for TDIU as well as any requisite notice.  Pursue any subsequent development required to fully and fairly adjudicate this claim.

2.  Request records from the Tuscaloosa VAMC which are not already in the claims file. 

3.  Afford the Veteran a VA examination to determine the current level of back disability.  The examiner should indicate if the Veteran is unemployable due to his back and left lower extremity disabilities.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


